 

- ee —

Case 7:17-cr- 00588 Document 787 Filed on 08/26/19 in TXSD_ ‘Page 1 of 12

United States District Court

- UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS FEB 1 2 2049
McALLENDIVISION ©
. . David J. Bradley, Clerk
UNITED STATES OF AMERICA § Se,
8 . . |
Ve §- Criminal No. M-17-0588-S9
MARIN MACRIN. CERDA §
-also known as “Filtro” §
_ JOSE MIGUEL MONTEMAYOR §
also known as “EI Mickey” . - §-
SERGIO ALEJANDRO GALLEGOS §
also known as “Tovy” -§
VARECOS-VEEEARREAE §

2UE NAME: MARCO ANTONIO VILLARREAL j g'
KA: MARCOS VILLARREAL ~- jg NINTH SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES:

COUNT ONE,

From on or about July 7, 2016 to onor about june 7, 2017, ini the Southern District of Texas _

and within the jurisdiction of the Court, defendants,
- MARIN MACRIN CERDA. |
also known. as “Filtro” oo 4
and.
J OSE MIGUEL MON TEMAYOR
also 0 Known as “El Mickey”
. did knowingly and intentionally conspire and a agree to gether and with other persons Iowa and
+ unknown to the Grand Jurors, to possess with, ‘intent to distribute a controlled substance. The
. controlled substance involved was 5 kdlograms or more of a mixture or substance containing a.
detectable amount ofc cocaine, a Schedule I controlled substance.
In violation not Title 21, ‘United States Code, Sections 846, 841 (0, and BACCO).
COUNT TWO
From on or about July 7, 2016 through on or about June 7, 2017, in the Souther District -

' of Texas and within the jurisdiction of the Court, defendants, |

Southern District of Texas"
FILED |
 

Case 7:17-cr-00588 Document 787. Filed on 08/26/19 in TXSD Page 2 of 12

. MARIN MACRIN CERDA
also known as “Filtro”
and
- JOSE. MIGUEL MONTEMAYOR
also known as “El Mickey”

‘did knowingly and intentionally conspire and agree to gether and with other persons known and
unknown to the Grand Jurors, to knowingly possess a firearm, duting and in relation to a drug
trafficking offense and crime of violence for which they may be prosecuted in a court of the United.
States, namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance, to wit a

’ mixture or substance containing a detectable amount of cocaine and marijuana, in violation of Title

21 United States Code Sections 841 and 846, Carjacking in: -yiolation of Title 18 United States

Code Section 2119, ax , ,

States Code; Sections 1954 (ey amd? Court granted on 7/ 8/2019
In violation of Title 18, United States Code, Sections 924(0) 1A) and 924(o).

 

COUNT THREE .
On or about July 7, 2016, in the Southern District of Texas and within the jurisdiction of |
| | the Court, defendant, |

MARIN MACRIN CERDA
_ also known as “Filtro” _

took and attempted to take amotor vehicle, namely, a 2007 Kenworth tractor trailer bearing VIN ©
1XKADBBXX7J0931 55, that had been transported, shipped, and received in interstate and foreign’

commerce from and in the presence of Ricardo Garcia by force, violence, and intimidation, with ~
the intent to cause death and serious bodily harm. |

In violation of Title 18, United States Code, Sections 2119 and 2.

 

 
Case TAT -cr- -00588 Document 787 Filed on 08/26/19 in. TXSD Page 3 of 12

COUNT FOUR |
-On or about July 7 , 2016, in the Southern District of Texas and within the jurisdiction of
| the Court, defendant, | |
| MARIN MACRIN CERDA
also known as “Filtro” . _
_ aiding and abetting others, did knowingly brandish a firearm, during and in relation to a drug
trafficking offense and crime of violence for which they may be prosecuted in a court of the United
States, ‘namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance, to wita ~
mixture or substance containing a detectable amount of cocaine, in violation of Title 21 United
States Code Sections 841 and 846, and Carjacking j in violation of Title 18 United States Code
- Section 21 19. |
Alli in violation of Title 18, United States Code, Sections 924(c)(1 (AY) and 2.
. ‘COUNT FIVE |
~ On or about November 28, 2016, in the Southern District of Texas and within the |
jurisdiction of the Court, defendants, | | | |
a — MARIN MACRIN CERDA
also known as “Filtro”
, and .

J OSE MIGUEL MONT EMAVOR
- also known as “El Mickey”

did unlawfully obstruct, delay, and- affect commerce and the movement of articles and
commodities in commerce by robbery andl attempt to obstruct, delay, and affect commerce and the
_ movement of articles and commodities in’ commerce by robbery, _as the terms robbery and
. commerce are defined in Title 18, United States Code, Section 195 1(0), in that the dofendants did
unlawfully take and attempted to take controlled substances and drug proceeds from individuals
against their will by means of actual or threatened force, violence, or fear of immediate or future

injury.

 
Case 7: 17-¢ -cr- -00588 Document 787 Filed on 08/26/19 in TXSD Page 4 of 12

}

’ In violation of Title 18, United States Code, Sections 1951(a) and 2. |

COUNT SIX .

On. or about November 28, 2016, in the Southem District of Texas and within the

jurisdiction of the Court, defendants, |
MARIN MACRIN CERDA _
also known as “Filtro” ~
- and ~
| JOSE MIGUEL MONTEMAYOR |
: also known as “El Mickey”
aiding and abetting each other and others, did id knowingly discharge a firearm, ‘during andi in relation
toa drug trafficking offense for which they may be prosecuted in a court of the United States, |

namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance, to wit a mixture

or substance containing a detectable amount of cocaine, in violation of Title 21 United States Code
Sections 841 and 846 and interference with Commerce by Robbery in violation of Fitle 18; United
States Cn; Sections 1954(e) and 2 Court granted on 7/8/2019 -
‘All in violation of Title 18, United States Code, Sections s24(oxan i and 2.
"COUNT SEVEN
On or about February 27, 2017, in the Southern District of Texas and within the jurisdiction |
of the Court, defendants, |
MARIN MACRIN CERDA
also known as.“Filtro”
. and
- JOSE MIGUEL MONTEMAYOR
also known.a as “El Mickey”
did unlawfully obstruct, delay, and affect commerce and - the movement of articles and -

commodities it in commerce by robbery and attempt to obstruct, delay, and affect commerce and the

" movement .of articles and commodities in commerce by robbery, as: the terms robbery and —

 
~

Case 7:17-€r- -00588 Document 787 Filed on. 08/26/19 in TXSD Page 5 of 12”

commerce are defined in Title 18, United States Code, Section 1951(b), in that the defendants did
unlawfally take and attempted to take controlled substances and drug proceeds from individuals
against their will by ineans of actual or threatened force, violence, or fear of immediate or future
‘injury. | | |
In violation of Title 18, United States Code, Sections 1951(a) and 2.
| ‘COUNT EIGHT 7
On or about February 27, 2017, in. the Southern District of Texas and. within the jurisdiction
of the Court, defendants, | | | |
MARIN MACRIN CERDA
also known as “Filtro”
and
JOSE MIGUEL MONTEMAYOR -
also known as “El Mickey”
’ aiding and abetting each other and others, did knowingly discharge a firearm, during and in relation
‘to a drug trafficking offense for which they may be prosecuted 4 in a court of the United States,
namely, Conspiracy. to Possess with Intent to Distribute a Controlled Substance, to wit a mixture
or substance containing a detectable amount of cocaine, in violation of Title 21 United States Code
. Sections 841 and 846 and tnt , ce-with Com
| ‘States Code; Sections 195i{a) and 2 Court granted on 78/2019
All in violation of Title 18, United States Code, Sections saan KA) (ii) and 2.

 

COUNT NINE

On or about March 12, 2017, 3 in the Southern District of Texas and within the jurisdiction :

of the Court, defendants,

MARIN MACRIN CERDA
also known as “Filtro”
JOSE MIGUEL MONTEMAYOR
also known as “El Mickey”

 
 

Case 7:17-cr-00588 Document 787 Filed on 08/26/19 in TXSD Page 6 of 12

- and
- . MARCO ANTONIO VILLARREAL - jg ,
took and attempted to take a motor vehicle, namely, a 2008 Ford Taurus bearing. VIN
. DPAHP24W78G1 58756, that had been transported, shipped, and received in interstate and foreign
, commerce from and i in the presence of Paulina Vargas by force, violence, and intimidation, with
the intent to cause death and serious bodily harm.
In violation of Title 18, United States Code, Sections 2119 and2.
COUNT TEN
On or about March 12, 2017, in the. Souther Distiot of Texas and within the justin
of the. Court, defendants,
MARIN MACRIN CERDA —
also known as “Filtro”
JOSE MIGUEL MONTEMAYOR
also known as “El Mickey”
and
- =¥EEREOS-EEEARREAS
MARCO ANTONIO VILLARREAL - jg -
aiding and abetting each other and others, did knowingly brandish a firearm, during and in relation
to a drug trafficking offense and crime of violence for which they may be prosecuted i ina court tof
' the United States, namely, Conspiracy to Possess with Intent to Distribute a Controlled: Substance,
to wit a mixture or substance containing a detectable amount of cocaine, in violation of Title 21°
-_ United States Codé Sections 841 and 846 and Carjacking in violation of Title 18 United States
Code Section 2119. | |
Allin violation of Title 18, United States Code, Sections s24(CyayGi) a and. 2.
| COUNT ELEVEN
On or about April 7, 201 1, in the Southern District of Texas and within the jurisdiction of

the Court, defendants,
_ Case 7:17-cr-00588 Document 787 Filed on 08/26/19 in TXSB' Page 7 of 12°

MARIN MACRIN CERDA
also known as “Filtro”
. and

JOSE MIGUEL MONTEMAYOR
also known as “E] Mickey”

_ ‘took and attempted to take a motor vebicle, namely, a | 2005S - Chevrolet Cobalt VIN
IGIALS2F $575 12712, that had been transported, shipped, and received in interstate and foreign

| commerce from and in the presence of Gladet Loera by force, violence, and intimidation, with the |
7 intent to cause death and serious bodily harm. |
In violation of Title 18, United States Code, Sections 2) 19 and 2.

COUNT TWELVE

On or about April 7, 2017,1 in the Southern District of Texas and within the Jurisdiction of |

. the Court, defendants,

“MARIN MACRIN CERDA
"also known as “Filtro”
and
JOSE MIGUEL MONTEMAYOR

~ also known as “El Mickey”
did unlawfully obstruct, delay, and affect commerce and the movement of articles and
commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the »
movement of articles and commodities in commerce by robbery, as the terms robbery and
commerce are defined i in Title 18, United States Code, Section 1951(b), in that the defendants did
unlawfully | take and attempted to take controlled substances and drug proceeds from individuals |
against their will by means of actual or threatened force, violence, ¢ or fear of immediate or fature

In violation of Title 18, United States Code, Sections 1951 (a) and 2.

 
 

Case 7:17-cr-00588 Document 787 Filed on 08/26/19 in TXSD Page 8 of 12

COUNT THIRTEEN

On or about April’7, 2017, in the Southern District of Texas and within the jmisdiction of —

the Court, defendants,

_ MARIN MACRIN CERDA |
' also known as “Filtro”
. and
JOSE MIGUEL MONTEMAYOR
_ also known as “EJ Mickey”

| aiding and abetting cach other and others, did knowingly discharge ¢ a firearm, during andi inrelation —

_toa drug trafficking offense and crime of violence for which they may be prosecuted j in a court of”
- the United States, namely Conspiracy | to Possess with Intent to Disibue a Controlled Substance,
to wit a mixture or substance containing ¢ a detectable amount of cocaine, in violation of Title 2]
United States Code Sections 841.and 846, Carjacking in violation of Title 18 United States Code
’ Section 2119, and

Code, Sections 1951}. and2. Court granted on 7/8/2019
In violation of Title 18, United States Code; Sections 924(c)(1)(A)(iii) and 2.

 

COUNT FOURTEEN
On or about April 24, 2017, in the Southern District of Texas and within the jurisdiction o of.
the Court, defendant, :

" "MARIN MACRIN CERDA _—
also known as “Filtro” -

. did unlawfully obstruct, “delay, and: affect commerce and the movement of articles and .

commodities i in commerce by robbery and attempt to obstruct, delay, and affect commerce end the
' movement of articles and ‘commodities in commerce by. robbery, as the. terms robbery and

commerce are defined in Title 18, United States Code, Section 1951 (b), in that the defendants did:
 

 

Case 7:47-GF-00588 . Document 787 Filed on 08/26/19 in TXSD Page 9 of 12

unlawfully take and attempted to take controlled substances and drug proceeds from individuals.
against their will by means of actual or threatened force, violence, or fear of immediate or future
. injury. | | |
In Violation of Title 18, United States Code, Sections 1951 (a) and 2."
COUNT FIFTEEN |
On or about April 24; 2017, in the Souther District of Texas and within the jmisdiction of
‘the Court, defendant, | | | |
| MARIN MACRIN CERDA |
also known as “Filtro”.
aiding ‘and abetting others, did knowingly brandish a firearm, during and in relation to a drug
trafficking offense for which he may be prosecuted in a court of the United States, namely,
Conspiracy to Possess with Intent to Distribute a Controlled Substance, to wit-a mixture ot .
. substance containing a detectable amount of cocaine, in violation of Title 21 United States Code
| Sections 841 and 846. -
| AM in violation of Title 18, United States Code, Sections 924(c)(1)(A)(i) and 2,
| "COUNT SIXTEEN -
From on or about June 6,.2017 through on or about June 1, 2017, in the Southern District
of Texas and within the jurisdiction of the Court, defendants, | |
| MARIN MACRIN CERDA
also known as “Filtro”
- > and-
JOSE MIGUEL MONTEMAYOR
also known as “El Mickey”
, did unlawfully obstruct, delay,’ and affect commerce and the’ movement of articles and

commodities in commerce by robbery and attempt to obstruct, delay, and affect commerce and the

movement of articles and commodities in commerce by robbery, as the terms robbery and
Case 7:17-cr-00588 Document 787 Filed on 08/26/19 in TXSD Page 10 of 12

commerce are defined in Title 18, United States Code, Section 1951(b), in that the defendants did
‘unlawally take and attempted to take controlled substances and drug proceeds from individuals
against their will by means of actual or threatened force, violence, or fear of immediate or future
In violation of Title 18, United States Code, Sections 1951(a) and 2.
| COUNT SEVENTEEN |
From on or about hune 6, 2017 through on or about June 1, 2017, in the Southern District
of Texas and within the jurisdiction of the Court, defendants, a
MARIN MACRIN CERDA.
also known as “Filtro”
and _
JOSE MIGUEL MONTEMAYOR
| also known as “El Mickey” |
aiding and abetting each other and others,, did knowingly brandish a firearm, during and in relation
to a drug trafficking offense for’ which he may be prosecuted in a court of the United States,
| namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance, to: wit a mixture
or substance ‘containing a detectable-amount of cocaine and marijuana, in violation of Title 21
United States Code Sections 841 and 846 andinterfere one e V |
of Tite 18; United States Code; Sections 1951(@) and Court granted on 18/2019
All in violation of Title 18, United States Code, Sections S2A(ey AND and 2.

 

COUNT EIGHTEEN
‘On or about J anuary 6, 2017, in ihe Southern District of Texas and within the jurisdiction
of the Court, defendants;

-MARIN MACRIN CERDA
_ also known as “Filtro”
and .
MARECOS-VEELARREAE,
MARCO ANTONIO VILLARREAL - jg

 
Gase 7:17-cr-00588 Document 787 Filed on 08/26/19 inTXSD Page 11 of 12 _

did knowingly and intentionally conspire and agree to gether and. with other persons known and
unknown to the Grand Jurors, to possess with intent to, distribute a controlled sibstance. The
controlled substance involved was 100 kilograms or more of a mixture or substance containing a :
detectable amount of marijuana a Schedule I ‘controlled substance |
hh violation of Title 1, United’ States Code, Sections 846, 841(@)(L), and FSA OINB)
COUNT NINETEEN

On or about Ji anuary 6, 2017, in the Southern District of Texas and within the jurisdiction |

- of the Coutt, defendants, | 7 |
MARIN MACRIN CERDA |
also known as “Filtro” .
and po
. MARCOS VILLARREAL
aiding and abetting each other and others, did knowingly discharge a firearm, during and in relation i
toa drug trafficking offense for which he may be prosecuted in a-court of the United States,
namely, Conspiracy to Possess with Intent to Distribute a Controlled Substance, to wit a mixture .
or substance containing a detectable amount of marijuana, in violation: of Title 21 United States
~ Code Sections S41 and 846. . | |
in violation of Title 18, United States Code, Sections PANIKAGHD and 2.
. COUNT TWENTY
- Fromonor about November 28, 2016 to on or about April 24, 2017, in the Souther District
_ of Texas and within the jurisdiction of the Court, defendants, |
SERGIO ALEJANDRO GALLEGOS.
also known as “Tovy”

and —

MARECOS-VEEEARREATE-
MARCO ANTONIO VILLARREAL - - jg

 

 
’ - Case 7: 17- -cr- 00588 Document 787 Fited on 08/26/19 it in TXSD Page 12 of 12

did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled. substance involved was 500 grams or more of a mixture or substance containing a
“oneane amount of cocaine, a Schedule IL controled substance,
Ia violation of Title 21, United States Code, Sections 846, 841(a)(1), and s41OXDE)
COUNT TWEN TY-ONE
On or about J amuary 25, 201 9, in the Southern District of Texas and within the jurisdiction
of the Court, defendant, | | -
_ -MARECOS-ILLARREAL-
MARCO ANTONIO VILLARREAL - j g
an alien who had previously been admission, excluded, deported and removed, knowingly and
: unlawfully entered, attempted ‘to enter, and was at any time found found in the United States, | to .
- wit: near Mission, Texas, said defendant not having obizined the consent to reapply for admission
into the United States from Attomey General of the United States and Secretary of Homeland
Security, the smecessor, pursuant to Title 6, United States Code, Sections 2023), 202(4), and 55 1.

In violation of Title 8, United States Code, Sections 1326(a) and 1326(b).

 

A TRUE BILL.
tor _ ~ ,
joan 7

RYAN K. PATRICK .
_ UNITED STATES ATTORNEY

 

 

 
